Citation Nr: 0814731	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-40 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder and manic 
depressive disorder.

2.  Entitlement to service connection for a lumbosacral spine 
disorder, to include degenerative disc disease, 
spondylolisthesis and spondylolysis.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from January 1983 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In July 2006 the veteran and his wife testified before the 
undersigned Veterans Law Judge in a hearing at the RO.

The Board remanded the case to the RO for further development 
in June 2007.

The Board's decision on the issue of service connection for a 
low back disorder is set forth below.  The issue of service 
connection for a psychiatric disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran when further action is 
required on his part. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.

2.  The veteran is competently diagnosed with lumbosacral 
spine disorders including degenerative disc disease, 
degenerative joint disease, spondylolisthesis and 
spondylolysis.

3.  Degenerative disorders of the lumbosacral spine became 
manifest many years after discharge from military service.

4.  Competent and uncontroverted medical opinion of record 
states that the veteran's current low back disorders are not 
related to military service.


CONCLUSION OF LAW

The veteran does not have a current lumbosacral spine 
disorder that is due to or aggravated by disease or injury 
during military service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In September 2004, prior to the October 2005 rating decision 
on appeal, the RO sent the veteran a letter advising him that 
to establish service connection the evidence must show an 
injury in service or a disease that began in or was made 
worse during military service, or an event causing an injury 
or disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in service.    

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim, and 
that he was been afforded ample opportunity to submit such 
information and evidence prior to issuance of the rating 
decision on appeal.  

The September 2004 letter advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.   The letter also advised the veteran 
that that VA would make reasonable efforts to obtain relevant 
records from non-Federal agencies and entities if authorized 
by the veteran to do so.  

The letter specifically advised the veteran, "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."

The Board finds that the September 2004 letter cited above 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
expressly met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements provided to the 
veteran before the rating decision.   
However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the Statement of the Case 
(SOC) in November 2005 or the Supplemental SOC (SSOC) in 
January 2006.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  A July 
2007 letter by the AMC advised the veteran of the fourth and 
fifth Dingess elements (degree of disability, and effective 
date pertaining to the disability).  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess in regard to the claim for service connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim herein 
decided.  

The veteran's service treatment record (STR) and SSA 
disability file are both on file, as are medical records from 
those VA and non-VA medical providers that the veteran 
identified as having relevant records.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained before the appeal 
is adjudicated by the Board.  

The veteran was afforded a hearing before the Board, in which 
he presented oral argument in support of his claim.  

The veteran had a VA examination of the spine in April 2005, 
including a medical opinion by the examiner as to whether a 
relationship exists between the claimed disability and the 
veteran's military service.  The veteran's diagnosis is not 
in dispute, and the severity of his symptoms is not pertinent 
to the claim until such time as his disorder is service 
connected.  There is accordingly no purpose to be served by 
remanding for another medical examination at this time.  Any 
remand that would only result in imposing additional burdens 
on VA, with no benefit flowing to the claimant, is to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2007); 38 C.F.R. 
§ 3.303 (2007).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

The veteran contends that he injured his back in a field 
training accident during which he also fractured a tooth.  He 
asserts that he never recovered from the back pain, and that 
he was treated for back pain and placed on light duty profile 
while assigned to duty in Germany.

The veteran's STR show that in June 1983 he was treated for 
spasm of the paravertebral muscles consequent to lifting.  
The veteran broke a tooth in October 1983 during field 
training, and a concurrent clinical note shows impression of 
status post acute lumbosacral strain.  A January 1984 
consultation note shows complaint of chronic low back pain 
associated with lifting, running and sports activities.  A 
February 1985 consultation note stated that the veteran 
complained of chest pain and chest prominence when standing; 
the clinical impression was idiopathic scoliosis and 
mechanical lower back pain, probably unrelated (the 
consultation sheet noted long  history of low back pain since 
injury in high school).  In September 1985 a consultation 
note indicated an impression of mechanical low back pain.  
The veteran also had numerous complaints of low back pain 
with concurrent abdominal pain; these instances were 
attributed to kidney stones.  STR show that a physical 
examination was performed in November 1985 immediately prior 
to the veteran's separation from service, but the report of 
that examination is not included in the STR, so there is no 
indication of his clinical lumbar spine evaluation at the 
time of his discharge.

Private medical records from Columbia St. Francis Hospital 
beginning in March 1986 show no complaint of low back pain 
until a May 1988 motor vehicle accident in which the veteran 
rear-ended another car; the clinical impression was cervical 
and lumbosacral strain.  Thereafter, Columbia St. Francis 
treatment records showed recurrent complaints of lower and 
upper back pain.  Diagnostics revealed lumbar spondylolysis 
in October 1989, and radiculitis and lumbosacral degenerative 
disc disease treated by discectomy in January 2004

The file contains a January 1992 letter from rheumatologist 
Dr. TWH asserting that he had examined the veteran for 
complaint of mid-back pain plus multiple joint pain of lesser 
severity, beginning approximately three years previously 
(i.e., since approximately 1988 or 1989).  Dr. THW's 
impression was fibromyalgia.

The veteran had an X-ray of the lumbar spine at Charleston 
Area Medical Center in April 2003 that was considered a 
normal study, with no evidence of fracture or 
spondylolisthesis, and with no abnormality of the vertebral 
bodies or intervertebral discs.  However, a concurrent 
magnetic resonance imaging (MRI) analysis at Thomas Memorial 
Hospital showed bulging of the discs between L3-4, L4-5 and 
L5-S1; the MRI report noted complaint of low back pain and 
history of motorcycle accident eight years previously.
 
An SSA disability determination in August 2004 granted 
disability benefits for affective disorder (primary 
diagnosis) and spinal disc disorder (secondary diagnosis) 
effective from September 2003.  Nothing in the SSA file 
relates the spinal disc disorder to the veteran's military 
service.

The veteran had a VA examination of the spine in April 2005.  
The examiner reviewed the claims file.  The veteran reported 
that he had injured his back in service and experienced 
constant pain and stiffness since then, becoming worse after 
motor vehicle accidents in 1988 and 1995.  The examiner noted 
that per the STR the veteran had active treatment for his 
back in 1983 and 1984 but no documented problems with his 
back during his last year in service, although he saw medical 
personnel regularly.  The examiner observed that STR included 
X-rays showing spondylolysis but no spondylolisthesis, 
indicating that spondylolysis was congenital and preexisting; 
the veterans had minor strains of the muscles in service but 
no lasting aggravation of the preexisting back problems.

The examiner performed a physical examination and noted 
clinical observations in detail.  The examiner diagnosed low 
back pain with degenerative disc disease (DDD) at L4-L5 and 
degenerative joint disease (DJD) as well as spondylolisthesis 
of L5-S1 and spondylolysis at L5 and L3.

The examiner stated an opinion that the current complaint of 
low back pain was not caused by or a result of military 
service.  The examiner cited as rationale that review of the 
claims file showed no mention of low back pain after the 
veteran's discharge from service in 1985 until acute injury 
to the back in 1988, although there were many references to 
other problems such as neck problems and hypertension.  
Further, there were at least two incidents of low back injury 
following discharge from service.  

The veteran's wife submitted a letter in October 2005 stating 
that the veteran was experiencing back pain at the time that 
he departed for Germany, but tried to hide his symptoms.

The file includes a "buddy statement" from veteran JEP 
dated in October 2005 in which JEP states that he and the 
veteran drove to Fort Knox, Kentucky in 1985, during which 
trip the veteran's back was "out" and they had to stop 
approximately every 30 minutes to enable the veteran to 
loosen up his back.

Treatment records from Cleveland Clinic Pain Management 
Department for the period December 2004 through July 2007 
show ongoing treatment for sacroiliitis, lumbosacral 
neuritis, myalgia and myositis, and DDD with radicular pain 
to the left lower extremity.  During intake interview the 
veteran told the clinician that he had injured his back 
during military service with resulting chronic pain; his 
situation became severe after a motorcycle accident in 1994 
in which he struck a semi-tractor trailer.

The veteran testified before the Board in July 2006 that he 
injured his back at Fort Hood in the incident in which he 
also chipped a tooth; he was given muscle relaxants put on 
bed rest for one week, followed by a period of light duty.  
Thereafter he had persistent pain and spasm during service, 
which he tried to ignore.  While assigned in Germany he had 
an attack in which his back and legs locked  up, resulting in 
inpatient treatment and diagnosis of scoliosis.  Thereafter 
he experienced daily chronic pain.  The veteran had a 
motorcycle accident in 1993 that resulted in symptoms 
reminiscent of those he experienced in Germany; the veteran 
denied having a motor vehicle accident in the 1988 timeframe.

The evidence above establishes that the veteran is currently 
competently diagnosed with lumbar disorders including DDD, 
DDD, spondylolisthesis and spondylolysis.  The first element 
of service connection - medical evidence of a current 
disability - is accordingly met.

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, the only medical opinion of record that 
addresses the question of nexus between military service and 
the claimed back disorder is the opinion of the VA examiner 
in April 2005, which stated that the current complaint of low 
back pain was not caused by or a result of military service.  
The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).

The Board notes that the opinion of the VA examiner is 
uncontroverted by any other opinion of record.  Further, the 
VA examiner supported his opinion by detailed rationale and 
reference to the STR and post-service treatment records.  The 
Board accordingly has no reason to consider the opinion to be 
other than competent and adequate.

In addition to the medical evidence and opinion above, the 
Board has considered the lay evidence offered by the veteran, 
to include his testimony before the Board and his 
correspondence to VA, toward determining whether service 
connection may be granted as a chronic disorder.  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. 488, 
496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  

A chronic disease need not be diagnosed within the 
presumptive period but characteristic manifestations thereof 
to the required degree must be shown by acceptable lay and 
medical evidence followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the "reasonableness" of time lapse 
is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A 
strong evidentiary link tends to ensure the disease is not 
due to "intercurrent cause" as set forth in 28 C.F.R. § 
3.303(b).  Cook v. Brown, 4 Vet. App. 231, 238 (1993).   The 
lapse in time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is ultimately a question for the Board to address.  
Bielby v. Brown, 7 Vet. App. 260, 266 (1994). 

Service connection may be granted for degenerative arthritis 
if the disorder becomes manifest to a compensable degree 
within one year after discharge from service, even if the 
disorder is not shown during service.  38 C.F.R. §§ 3.307, 
3.309(a).  In this case, the veteran is diagnosed inter alia 
with current DJD of the lumbar spine.  However, there is no 
indication of onset of arthritis to any degree during the 
first year after discharge from service, so presumptive 
service connection for chronic arthritis is not appropriate.  

Further, there is no diagnosis of any low back disorder 
between the veteran's discharge from service in 1985 and the 
motor vehicle accident in May 1988.  The Board finds this 
time lapse between discharge from service and diagnosis to be 
unreasonable toward finding a chronic disorder.  

The veteran has asserted continuing back pain since his 
military service.  A layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell, 1 Vet. App. 466 (1991).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); 
see also Espiritu v. Derwinski, 2 Vet. App.492, 494 (1992).  
Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Falzone, 8 Vet. App. at 405 (lay person competent to testify 
to pain and visible flatness of his feet); Espiritu, 2 Vet. 
App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  
  
In this case, the Board finds that the veteran is competent 
to report the onset and continuity of pain.  Similarly, the 
veteran's wife is competent to report on the veteran's 
behavior, including observable physical indications of pain.  
See Espiritu, 2 Vet. App. at 494 (1992) ("[a] layperson can 
certainly provide an eyewitness account of a veteran's 
visible symptoms").  

The Board notes at this point that the fact of back pain 
during service, as reported by the veteran and his wife, is 
not in dispute; such back pain is documented in STR.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. 465 (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board finds that the veteran's account of chronic back 
pain since his discharge from service is inconsistent with 
the medical record.  The veteran stressed in his testimony 
before the Board that he did not have a motor vehicle 
accident in 1988, the point at which documentation of his 
back disorder begins.  However, medical treatment notes from 
Columbia St. Francis Hospital dated in June 1988 clearly 
document that the veteran was injured in a motor vehicle 
accident on May 31, in which he apparently hit another car 
from the rear and was thrown into the windshield.  

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In this case, the Board notes 
that contemporaneous medical evidence is present, in the form 
of records from Columbia St. Francis Hospital beginning in 
March 1986, and nowhere in those records is there mention of 
a chronic back disorder prior to the accident in May 1988.

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistence, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza, 7 Vet. App. at 510-11.  The Board finds in 
this case that the veteran's account of chronic back pain 
lacks credibility due to its inconsistency with the medical 
documents of record.

Based on the evidence and analysis above, the Board finds 
that the criteria for service connection for a low back 
disorder are not met.  Accordingly, the claim must be denied.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, the evidence preponderates against the claim, 
and the benefit-of-the-doubt rule does not apply.  Gilbert, 
id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a lumbosacral spine disorder, to 
include degenerative disc disease, spondylolisthesis and 
spondylolysis, is denied.


REMAND

The Board finds that the veteran must be afforded a medical 
examination before the claim for service connection for 
bipolar disorder may be reviewed.  

The veteran and his wife testified before the Board that he 
experienced symptoms consistent with bipolar disorder during 
service, and a statement by an acquaintance asserts that the 
veteran professed suicidal ideation during service.  The RO 
denied service connection because no psychiatric disorder was 
documented in STR.  The veteran has not been afforded a VA 
psychiatric examination.    


It is not enough to say that a claimant's uncorroborated 
statements lack credibility merely because the 
contemporaneous medical evidence is silent as to complaints 
or treatment for the relevant condition or symptoms.  
Buchanan, 451 F.3d at 1336-37.  

Lay evidence in the form of statements or testimony by a 
claimant is competent to establish evidence of symptomology 
where symptoms are capable of lay observation.  Layno, 6 Vet. 
App. at 469; Savage, 10 Vet. App. at 495-98.  Further, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when lay testimony regarding 
symptoms at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

Accordingly, the veteran should be afforded a VA psychiatric 
examination at this point to determine whether he has a 
current disability that had its onset during military 
service.  

The veteran is hereby advised failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  Specifically, the RO should advise the veteran 
of the elements required to establish entitlement to service 
connection per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), and should also advise the veteran to send VA all 
evidence in his possession not already of record that is 
relevant to his claim.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this remaining matter is hereby REMANDED to the 
RO for the following actions:

1.  The RO should send to the veteran a 
letter advising him of the elements 
required to support entitlement to 
service connection and of the respective 
obligations of VA and the claimant in 
obtaining evidence.  The letter should 
advise the veteran to provide VA with any 
evidence in his possession relevant to 
his claim not already of record.  

Whether or not the veteran responds, the 
RO should obtain any VA treatment records 
relating to the claimed disability not 
already of record in the claims file.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination at an 
appropriate VA medical facility.  The 
entire claims file, including STR, must 
be made available to the physician 
designated to examine the veteran, and 
the examiner should indicate in the 
report the entire file was reviewed.  

The examination report should include 
discussion of the veteran's documented 
psychiatric history, and should also 
discuss the veteran's subjective 
assertions regarding the history and 
symptomology of his psychiatric disorder.  

The examiner should state a medical 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or more 
likely) the veteran has a current 
psychiatric disorder that had its onset 
during his active service.  

The examiner should provide a clinical 
rationale for his or her opinions.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should so indicate.  

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
service connection in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran an appropriate SSOC that includes 
citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and should afford him a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).  




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


